Citation Nr: 9901060	
Decision Date: 01/19/99    Archive Date: 01/22/99

DOCKET NO.  95-03 474	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for low back 
disability.

2.  Entitlement to service connection for hemorrhoids.

3.  Entitlement to service connection for a skin condition, 
claimed as due to exposure to Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen L. Higgs


INTRODUCTION
 
The veteran served on active duty from October 1969 to 
January 1974, and had periods of Army National Guard duty 
from October 1981 to September 1985,  to include an 
unverified period of service from August 24, 1985 to 
September 7, 1985.
 
This matter comes to the Board of Veterans Appeals (Board) 
on appeal from a rating decision dated in July 1994 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

The issues of service connection for hemorrhoids and a low 
back disability are the subject of the REMAND portion of this 
action.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends he has a skin condition which is a 
residual of inservice exposure to Agent Orange. 

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim for 
service connection for a skin condition is well grounded. 

FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained by the 
RO.

2.  There is no medical opinion of record linking a current 
skin condition to Agent Orange in service or otherwise 
thereto.  The veterans skin condition is not among those 
diseases included in 38 C.F.R. § 3.309(e), and the record is 
entirely negative for any clinical evidence suggesting a link 
between the claimed conditions and exposure to Agent Orange.

3.  The claim for service connection for a skin condition, as 
a residual of exposure to Agent Orange, is not plausible. 


CONCLUSION OF LAW

The claim for service connection for a skin condition is not 
well grounded.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991);  38 
C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background  Skin Condition

The veterans service medical records show that in August 
1971 he was treated for an inflamed rash in the left arm and 
right leg, present for two days.  He had been seen for the 
rash two days prior, but it had spread to the left arm.  He 
was prescribed Benadryl capsules.

At the veterans November 1973 service separation 
examination, clinical evaluation of the skin was normal.

A letter dated in January 1979 from Ronald D. Hall, M.D., 
indicates that the veteran was treated for scabies dermatitis 
in January 1978 and February 1978.

A medical consultation sheet dated in June 1981 states that 
the veteran was seen for a complaint of a rash since service 
in Vietnam in 1973.  The veteran was examined and found to 
have a red, papules, scaly rash on the triceps, deltoids and 
forearms.  The examining physicians impression was keratosis 
pilaris versus psoriasis.  The physician stated that he could 
not be certain of which diagnosis was correct without doing a 
biopsy.  The doctor opined that of the two diagnoses, he 
leaned toward the keratosis pilaris clinically.

In an RO hearing in July 1995, the veteran testified that he 
had a condition like acne all over his body, arms, and face.  
He described bumps and blackheads, some of which stayed.  He 
stated that he had some of these which had lasted for a year 
or two.  He stated that while in Thailand his unit loaded and 
sprayed all of the vegetation around the base with Dow 
chemical.  He stated they also sprayed insecticides.  He 
indicated he had experienced skin problems ever since.  

Analysis  Skin Condition

In a Board decision dated in December 1979, the veterans 
claim for service connection for a skin disorder was denied.  
Notwithstanding this final denial, the Board has determined 
that the current claim for service connection for a skin 
disorder should be adjudicated on a de novo basis in light of 
intervening changes in regulations over the years.  When a 
provision of law or regulation creates a new basis of 
entitlement to benefits, as through liberalization of the 
requirements for entitlement to a benefit, an applicant's 
claim of entitlement under such law or regulation is a claim 
separate and distinct from a claim previously and finally 
denied prior to the liberalizing law or regulation.  Spencer 
v. Brown, 4 Vet. App. 283, 887 (1993).  The regulations 
pertaining to exposure to certain herbicide agents including 
Agent Orange have changed significantly over the years.

The threshold question that must be resolved with regard to a 
claim is whether the veteran has presented evidence of a 
well-grounded claim.  See 38 U.S.C.A. § 5107(a);  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1991).  A well-grounded claim 
is a plausible claim that is meritorious on its own or 
capable of substantiation.  See Murphy, 1 Vet. App. at 81.  
An allegation of a disorder that is service connected is not 
sufficient;  the veteran must submit medical evidence in 
support of a claim that would justify a belief by a fair 
and impartial individual that the claim is plausible.  See 
38 U.S.C.A. § 5107(a);  Tirpak v. Derwinski, 2 Vet. App. 609, 
611 (1992).  The quality and quantity of evidence required to 
meet this statutory burden of necessity will depend upon the 
issue presented by the claim.  Grottveit v. Brown, 5 Vet. 
App. 91, 92-93 (1993).  If the veteran has not presented a 
well-grounded claim, his appeal on the pertinent issues must 
fail and there is no duty to assist him further in the 
development of the claim.  38 U.S.C.A. § 5107(a).  See Epps 
v. Gober, 126 F.3d 1464 (1997).

In order for a claim to be well-grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis);  of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence);  and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995);  38 U.S.C.A. § 1110;  38 C.F.R. § 3.303.  The 
evidence may also show that a disability is proximately due 
to or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310(a).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993).  Lay assertions of medical 
causation cannot constitute evidence to render a claim well-
grounded under 38 U.S.C.A. § 5107(a);  if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well-grounded.  Id. 

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of a preexisting 
injury suffered or disease contracted in the line of duty.  
38 U.S.C.A. § 1110 (West 1991).  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

A disease associated with exposure to certain herbicide 
agents listed in 38 C.F.R. § 3.309 will be considered to have 
been incurred in service under the circumstances outlined in 
that section, even though there is no evidence of such 
disease during the period of service.  38 C.F.R. § 3.307(a).  
If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 C.F.R. § 
3.307(a)(6) are met, even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied: chloracne or other acneform disease consistent 
with chloracne; Hodgkins disease; Non-Hodgkins lymphoma; 
acute and subacute peripheral neuropathy; porphyria cutanea 
tarda; multiple myeloma, prostate cancer, respiratory cancers 
(cancers of the lung, bronchus, larynx, or trachea), and 
soft-tissue sarcoma.  38 C.F.R. § 3.309(e).

A disease need not be specifically mentioned in these 
regulations if the veteran establishes by the objective 
medical evidence of record that there is a relationship 
between a current disorder and exposure to Agent Orange in 
service.  The Court has found that while a disorder need not 
have been present or diagnosed in service, there must be a 
nexus between a current disorder and military service, even 
if first diagnosed after service, on the basis of all of the 
evidence of record.  See Godfrey v. Derwinski, 2 Vet. App. 
352, 356 (1992).

Exposure to Agent Orange may be presumed in certain cases.  
However, since scabies dermatitis, keratosis pilaris, and 
psoriasis are not among the conditions listed as presumed to 
be a result of exposure to Agent Orange, exposure to Agent 
Orange is not presumed in this case.  38 C.F.R. 
§§ 3.307(a)(ii),(iii), 3.309(e).  However, the Board accepts 
as credible the veterans contention that he was exposed to 
Agent Orange in Vietnam.

The only diagnoses of a skin condition after service are 
reflected in a June 1981 medical consultation sheet, which 
shows a diagnosis of  keratosis pilaris versus psoriasis, and 
the January 1979 letter from Dr. Hall which reflected a 
diagnosis of scabies dermatitis.  The examining physicians 
did not relate these conditions to the veterans period of 
active service or exposure to herbicide agents while in 
Vietnam.   Keratosis, psoriasis and scabies dermatitis are 
not conditions giving rise to an evidentiary presumption in 
the veterans favor under 38 C.F.R. §§ 3.307 and 3.309(e).  
Also, the January 1979 and June 1981 diagnoses are too remote 
from the current time to constitute medical evidence of a 
current diagnosis.  Since there is no medical evidence or 
evidentiary presumption relating a current skin condition to 
the veterans period of active service, and because there is 
no current diagnosis of record of a skin disability, the 
claim for service connection for a skin condition (to include 
as a residual of exposure to certain herbicide agents while 
in Vietnam) must be denied as not well grounded.  

The Board acknowledges the veterans contention that he has a 
skin condition as a result of exposure to herbicides during 
his period of active service in Vietnam.  The veteran, as a 
lay person, is not competent to provide medical opinions;  
hence, his assertions as to medical diagnosis or causation 
cannot constitute evidence of a well-grounded claim.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). 

Although the Board has disposed of the claim of entitlement 
to service connection on a ground different from that of the 
RO, that is, whether the veteran's claim is well grounded 
rather than whether he is entitled to prevail on the merits, 
the veteran has not been prejudiced by the Board's decision.  
In assuming that the claim was well grounded, the RO accorded 
the veteran greater consideration than his claim warranted 
under the circumstances.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).


ORDER

Entitlement to service connection for a skin condition, to 
include as a residual of exposure to Agent Orange, is denied.


REMAND

Service medical records dated in August 1985 show the veteran 
was treated for hemorrhoids, to include lancing of thrombosed 
external hemorrhoids under local anesthesia, during a two-
week period of training. The veteran further contends he has 
a back disability which is a result of an injury incurred 
while he was on training duty for the Army National Guard. 

In a Supplemental Statement of the Case dated in April 1998, 
the RO denied the veterans claim for service connection for 
hemorrhoids, on the ground that the veteran was not on active 
duty for training, but was instead on inactive duty for 
training, during his two week training course in August and 
September of 1985.  Therefore, according to the RO, service 
connection was warranted only for an injury during the time 
of the training, not treatment for a disease or condition 
(such as hemorrhoids).  In making the assertion that the 
veterans period of training was not active duty for 
training, the RO relied on a September 1996 statement from 
the National Personnel Records Center that active duty for 
training was not shown in Air Force records.  However, as the 
veteran has pointed out, his certificate of training shows 
that his training was conducted under the Department of the 
Army, not the Air Force.  Accordingly, verification as to 
whether the veteran was on active duty for training from 
August 24, 1985 to September 7, 1985, should be sought from 
Army records, not Air Force records.

Service medical records show that the veteran had back 
problems during his period of active service.  In a Board 
decision dated in December 1979, service connection for 
residuals of a back injury was denied, on the ground that the 
veteran sustained a back injury prior to service, and his low 
back condition did not increase in severity during service.  
Service medical records from a period of active duty for 
training in May 1984 show that the veteran sustained a back 
injury in May 1984 as a result of a gun tube falling on his 
back.  The diagnosis was acute soft tissue injury.  A Medical 
Evaluation Board report dated in January 1993 includes a 
diagnosis of osteoarthritis of the lumbar spine, producing 
mechanical low back pain, with approximate date of origin of 
May 1984.  

In a letter dated in May 1991, Louis Barnett, D.O., stated 
that the veteran had disc herniation at L4&5 and degenerative 
arthritis with sciatic nerve involvement.  He opined that, 
within medical probabilities, this was a result of injury 
sustained on guard duty.

In a letter dated in February 1992, from Dr. Barnett, the 
veteran was noted to have disc herniation and degenerative 
arthritis with sciatic nerve involvement.  Dr. Barnett opined 
that, within medical probabilities, these injuries were 
sustained while on guard duty.  Dr. Barnett stated that the 
veteran had not had complaints of any back problem prior to 
this injury. 

Service medical records of orthopedic examination dated in 
November 1992 show that the veteran complained of chronic low 
back pain.  The initial injury was noted to have occurred on 
May 11, 1984, when the veteran was struck in the mid back by 
a break block inside of an M48 tank.  He was noted to have 
had chronic low back pain with radiation of pain into his 
legs, left greater than right, since the injury.  According 
to the records, an MRI and CT scan in 1990 revealed a disc 
bulge of L5-S1.

Records of a Medical Evaluation Board proceeding dated in 
January 1993 show that the veteran was diagnosed with 
osteoarthritis of the lumbar spine, producing mechanical low 
back pain.  The approximate date of origin was May 1984.  The 
condition was found to have been incurred while entitled to 
base pay.  The condition was found not to have existed prior 
to service.  

At a VA examination of the spine in January 1994, the veteran 
was diagnosed with degenerative changes at the L-4/L-5 and L-
5/S-1 areas with minimal central disc bulging at the level of 
L-5/S-1, and chronic acute sciatica.

On the basis of the above and pursuant to 38 C.F.R. § 19.9, 
the Board determines that further development of the evidence 
is essential for a proper appellate decision and, therefore, 
remands the matter to the RO for the following action:

1.  The RO should contact the veteran and 
obtain the names and addresses of all 
medical care providers who treated the 
veteran for hemorrhoids since November 
1993 and a low back condition since 
January 1994.  After securing the 
necessary release, the RO should obtain 
all such records which have not been 
previously obtained and associate them 
with the claims folder.

2.  The RO should contact the appropriate 
record-keepers of the Department of the 
Army reserve records, and determine 
whether the veterans period of training 
from August 24, 1985 to September 7, 
1985, constituted active duty for 
training or inactive duty for training.

3.  The RO should arrange for a VA 
examination of the veteran by an 
appropriate physician to determine the 
etiology of his hemorrhoids. The examiner 
should state explicitly whether the 
veterans 1985 inservice hemorrhoid 
condition more likely than not preexisted 
service, and if so, whether it was as 
likely as not aggravated by service. The 
nature of any current hemorrhoid 
condition should specifically be 
addressed. All indicated tests or studies 
should be performed.  The claims file 
must be made available to and reviewed by 
the examiner prior to the examination, 
and the examiner is requested to indicate 
whether he has reviewed the file.  The 
rationale for all opinions expressed 
should be explained.  Prior to the 
examination, the RO must inform the 
veteran, in writing, of all consequences 
of his failure to report for the 
examination in order that he may make an 
informed decision regarding his 
participation in said examination.

4. Thereafter, the RO should schedule the 
veteran for a VA examination to determine 
the nature and etiology of all current low 
back pathology.  All necessary tests and 
studies should be accomplished, and all 
clinical manifestations should be reported 
in detail. Attention is directed to the low 
back condition which existed prior to the 
May 1984 military injury. The examiner 
should express an opinion as to the 
likelihood that the veterans present low 
back pathology is a residual of the 1984 
incident or, in the alternative, that there 
was an increase in severity of preexisting 
level of disability due to the 1984 
incident.

The claims file, including a copy of this 
remand, should be made available to the 
examiner before the examination, for 
proper review of the medical history.  
The examination report is to reflect 
whether such a review of the claims file 
was made.  Any opinion expressed should 
be accompanied by a written rationale.

5.  Thereafter, the RO should review the 
claims file and ensure that all requested 
development actions, including the 
requested examinations and opinions, have 
been conducted and completed in full.  
Then, the RO should undertake any other 
indicated development.

6.  Then, the RO should readjudicate the 
veterans claims for service connection 
for hemorrhoids.

If the benefits sought on appeal are not granted to the 
veterans satisfaction, the RO should issue a Supplemental 
Statement of the Case, and the veteran and his representative 
should be provided an opportunity to respond.  The case 
should then be returned to the Board for further appellate 
consideration, if otherwise in order.  By this REMAND, the 
Board implies no conclusion, either legal or factual, as to 
the final outcome warranted.  No action is required of the 
veteran until he is otherwise notified by the RO.



		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1997), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402 (1988).  The date that appears on the 
face of this decision constitutes the date of mailing and the 
copy of this decision that you have received is your notice 
of the action taken on your appeal by the Board of Veterans 
Appeals.  Appellate rights do not attach to those issues 
addressed in the remand portion of the Boards decision, 
because a remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of 
your appeal.  38 C.F.R. § 20.1100(b) (1996).


- 2 -
